Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election

Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn
to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 June 2021.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on
March 12, 2020..
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection
because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§
215 and 216.
Claim Rejections - 35 USC $103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness
rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of
this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject
matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under
35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly
owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant

that was not commonly owned at the time a later invention was made in order for the examiner to consider
the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C.
103(a).

The factual inquiries set forth in Grahamv. John Deere Co., 383 U.S. 1, 148USPQ459 (1966), that are
applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized
as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non obviousness

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Dongjie Shan.( CN10163389B 2010-12-01)

The claims are drawn to an Euglena culture medium comprising Ammonium chloride, Dipotassium hydrogen phosphate, magnesium sulfate heptahydrate, calcium chloride dehydrate, Disodium ethylenediaminetetraacedic acid, Iron sulfate, Copper sulfate pentahydrate, zinc sulfate heptahydrate,, Cobalt , Manganese chloride tetrahydrate, Vitamin B1 and Vitamin B12. 

Dongjie et al.et al. teach a culture medium Ammonium chloride, Dipotassium hydrogen phosphate, magnesium sulfate, calcium chloride , Disodium ethylenediaminetetraacedic acid, Iron sulfate, Copper sulfate, zinc sulfate,, Cobalt , Manganese chloride, Vitamin B1 and Vitamin B12. 
Dongjie et al. do not teach using magnesium sulfate heptahydrate, calcium chloride dehydrate, Copper sulfate pentahydrate, zinc sulfate heptahydrate, Manganese chloride tetrahydrate
However,
Magnesium sulfate heptahydrate is mostly found as epsomite which is the heptahydrate form, . calcium chloride dehydrate form is the least expensive, Copper sulfate pentahydrate the key difference between CuSO4 and CuSO4 5H2O is that CuSO4 is amorphous, whereas CuSo45H2O is crystalline, zinc sulfate heptahydrate is a hydrate form of zinc sulfate, and Manganese chloride tetrahydrate the tetrahydrate is the most typical sort of manganese chloride.
It would have been obvious to modify the method of Dongjie et al. by replacing, magnesium sulfate, calcium chloride, Copper sulfate, zinc sulfate,  Manganese chloride, by magnesium sulfate heptahydrate, calcium chloride dehydrate, Copper sulfate pentahydrate, zinc sulfate heptahydrate, Manganese chloride tetrahydrate
One would have been motivated to do that knowing calcium chloride dehydrate is less expensive then calcium chloride and that the hydrate sort for magnesium, copper, zinc and manganese are the most typical sort.
. It would also be obvious to optimize result effective variables of these ingredients. As stated in the MPEP 2144.05, section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W ]here the general conditions ofa claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’ (emphasis added). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”

Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at
the time the invention was made.
Comment

No claim is allowable.

Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner